.
E>norable aert P%rd, Page 2


    front doer of A retail establBhment, operated:
    by Qoorp Constandlne of JiicHta 7~118, is with-
    ia three hundred feet of the front door of ths:
    S81V8tiOll !Umy Church, also In wfC:hltaFslla. .;

          "It is the beer permlttee'a WntentioIl that
    the measurement should be made f-romthe %xmt
    door of the 3alvatlon Awry to the edge of the
    sidewalk and from there along the street to the
    outar edge of the sidwsik to the first titer-
    section; then dlreatly across the street and
    along the outer edge of the sidevalk to e point
    direotly lnfront of the oenter of the front
    ,door of Caorge Conatsndinets establishment and
    frou there to the front dozr of fiisastablish-
    msnt .

          “It isour     contention that the measurement
     should be made from the edge of +?hefront door -
     of the Salvation Army Build.l.ng  nearest to PiLr,
     Constandine(s.front dwr directly along e lqne
     which worzldrun along the inside of the sidewalk
     Instead of the outside oZ the aldewaik to a polnt
     at the corner of the btildlng on the naxt street;
     fad than fram th-stgolnt m3xxss the street and
     than along s 1Tnnefollovlng the lnslde edge of
     the sidevalk to the nearest edgo of the front
     door of the Constandine establishment, rather
     than to tha center    of that door.
           "A piat of the relative looatlon of these
     tk-abuildings and the front doors of each, shov-
     Fry the manner lo vihicheach of '& above-montlon-
     ed rr.eaaurauantscan bcxmade, is enclosed herewith
     and %ttached hereto, SinC8 it is Vh’tuaiiy  impos-
     sible to actually describe the relative locations
     of these tuo places together with the proposed
     m3an3  of measuring the distance betveen the front
     doora without studying a plst showlug tha esaot
     directions and relstivelooations.. Tzis plat
     shms Route #l, which l.oa me~suremeot aiong the
     inside edges OP the sidewalk, and Boute $3, vhlch
     measures along outzide edge8 of +A9 sitiewalk;and
     nlso the dlstence from the outside &&?a @f th3
~OllOl?l3b18   Bert   Bord,   ?Me   3
                          .




         sldevalk to the front dam      of each btildi;rg.

              "We desire youp opinion on the proper manner
         of mmsurlng the distance between these two front
         doors as shovn on the enclosed plat. We desire
         to knwo vh.l%h of th% two plvpoaed routes, Route
         #l or Zoute #3, is the come& xumner of measuring
         tha disteneabetweenthb tvofront doors; and, If
         neither is.the oorreetmethod of making the mea-
         surement,youropinion as to whether or not the
         measummentshouldbo~de     fr~~the edge of the
         front door,oS eechplaoe-that   is, from the side
         of the door nearest the other front door-or
         vhethsr o~not the measurement shotidbs made frcen
         the center of eaoh doclr,'
          Section 23(s), Article I, Texas TiLquorControl Act,
supra, pmvides~ in part that:
              .I?
              ...i..the rmenstuwmeints
                                     to be along the pro-
         pertg.lines of the street fronts End fro% front     ~
         door to front door and in direct fine  across
         lntersaotion where they occur."
             The courts of this state have not interpreted the
ebwe mentioned act with refemsnoe to the menrieror method
0: nleasur%m%nt,    Howover, we *3xtnkthat the statate is clear
end unmnblguous and, as stated In the statute, the nte8mre-
menta are to be msde along the proporty    lines of the street
fonts and from front doo? to frost door and in direct.ltie
across titersections where they occur. Pl.&ofthe:~&ed
S+&te Lend Surveyor accompany-      your izequestshows the>ro-
perty line to be where the buildings and the sidewalks jbizi.
A3sw                                as shorn bI the surveyor is
            that ths property ll.n.e,
correct, end conforms with the correct plet showicg the loca-
tion of the property line, and if said plat con.fYms the plat
as nsde bg'the Surveyor as to the location of the propei+tg
line, It-is our opinion that Route $1, as desigmted j_?the
pleat,ia correct and should be foilowed in making the mea-
s3rements. However, if the piat shovs that the property lines
ere along the curb, es d&slgnated by ROUt8 $3, Tn the su??veyor*s
pint,    thsn Route $3 would the proper line8 cz which the EKG%-
s-cements should be made.
           .     I




3corable Bert Ford, ?aage4


zcnts ars to be made along the property lines of the sWeet
fronts and from front door to front door md in direct lxne
scross intersections where they occur md the proper mute
to be followed is along said pro;7ertyllzes regardleas where
they are situated, and from front door to frontsdoor and In
direct line~acroaa intersections where they OCCUB.

          In this connection, we want to goint out that the
statute itoesnot specifywhetherthemasurem    ent should be
mde  from the center or edge o? ths door, Xe think that Is
immaterial from what portion of the front door ths measure-
znt is made and that the statute would be complied with if
the neasurememt is made from either the edge or the center
of said doors.
               Trusting   tlxlt   th8   fOSi?sO~   fully   ansvers   yOllr   in-
o_uiry,   we   ar8